UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6197


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SINCLAIR ELLIS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cr-00515-GLR-1; 1:19-cv-2644-GLR)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sinclair Ellis, Jr., Appellant Pro Se. Jason Daniel Medinger, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sinclair Ellis, Jr., seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Ellis has not made

the requisite showing. Accordingly, we deny Ellis’ motion for a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                              2